DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/27/2021.  Claims 2 and 3 have been canceled.  Claims 1, 4-12, 15, 17-19, 21, 24, 28 and 29 are now pending.  
Allowable Subject Matter

3.	Claims 1, 4-12, 15, 17-19, 21, 24, 28 and 29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kolb (US Patent 2,959,821), Fryling (US Patent 2,376,350), Antlfinger (US Patent 2,662,876), 
Yang et al. (US 2012/0149859) and Semon (US Patent 2,375,042).
Kolb discloses a method of emulsifying 5500 parts of butadiene, 3500 parts of acrylonitrile, 1000 parts of maleic acid monobutyl ester and 65.2 parts of diisopropyl xanthogene disulfide (65.2/(5500+3500+1000) = 0.65%) (Example 1).
Fryling discloses a method of emulsifying 75 parts by weight of butadiene, 25 parts by weight of acrylonitrile, and 0.4 parts by weight of tetramethyl thiuram disulfide (page 1, right column, lines 14-21).
Antlfinger discloses a method of polymerizing 55 parts by weight of butadiene, 45 parts by weight of acrylonitrile, and 0.75 parts by weight of diisopropyl xanthogen disulfide (Example 5).
Yang et al. disclose a method of polymerizing 66 wt% of 1,3-butadiene, 30 wt% of acrylonitrile, 4 wt% of methacrylic acid and 0.1 parts by weight of sodium dimethyldithiocarbamate (Example 1).
Semon discloses a method of stabilizing copolymer of butadiene and acrylonitrile with a dithiocarbamic acid (claims).
	Thus, Kolb, Fryling, Antlfinger, Yang et al. and Semon do not teach or fairly suggest the claimed method for making a curable polymer latex composition, the method comprising: (a) subjecting a monomer mixture comprising: i. at least one conjugated diene; ii. at least one ethylenically unsaturated nitrile; iii. optionally at least one ethylenically unsaturated acid; iv. optionally at least one further ethylenically unsaturated compound different from any of the compounds (i)-(iii); to free-radical emulsion polymerization in an aqueous reaction medium to form a raw polymer latex, (b) adding at least one thiocarbonyl-functional compound to the raw polymer latex after termination of the polymerization reaction, and allowing the raw polymer latex to mature in the presence of the at least one thiocarbonyl-functional compound at a temperature of at least 35 °C, wherein the at least one thiocarbonyl-functional compound is present in an amount of at least 0.05 wt.-%, based on total amount of monomers subjected to the free-radical emulsion polymerization in step (a), and (c) optionally compounding the matured polymer latex with one or more cross-linking agent.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762